Name: Council Regulation (EEC) No 1659/81 of 19 May 1981 amending Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seed
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|31981R1659Council Regulation (EEC) No 1659/81 of 19 May 1981 amending Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seed Official Journal L 166 , 24/06/1981 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 13 P. 0094 Spanish special edition: Chapter 03 Volume 22 P. 0040 Swedish special edition: Chapter 3 Volume 13 P. 0094 Portuguese special edition Chapter 03 Volume 22 P. 0040 COUNCIL REGULATION (EEC) No 1659/81 of 19 May 1981 amending Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by the 1979 Act of Accession, and in particular Article 3 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1674/72 (2), as last amended by Regulation (EEC) No 1969/80 (3), lays down that aid may be granted only for seed which is officially certified and which satisfies the definitions laid down by the Directives concerning their marketing, and the standards and conditions laid down in the said Directives; Whereas Article 113 (1) of the 1979 Act of Accession provides that, until 31 December 1985, Greece may apply its own rules on the certification and control of production of seeds ; whereas Article 113 (2) (c) provides that Greece shall export to the territory of the Member States only seeds which comply with Community provisions ; whereas Article 113 (3) makes provision for a decision on the progressive liberalization of trade in seeds of certain species between Greece and the other Member States; Whereas the seeds in respect of which such a decision will be taken fulfil the conditions laid down in the provisions applicable to Community production ; whereas Community aid should therefore be granted to seeds harvested in Greece which are certified and in respect of which a decision is taken for the liberalization of trade between that Member State and the other Member States, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1674/72 is hereby amended as follows: 1. Article 1 shall be replaced by the following: "Article 1 1. If aid is fixed pursuant to Article 3 of Regulation (EEC) No 2358/71, it shall be granted, subject to the conditions set out in the following Articles, for production of basic and certified seeds: - as defined by Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (3), by Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (4) and by Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), account being taken of the amendments made to these Directives, - complying with the standards and conditions laid down within those Directives, and - officially certified. 2. From 1 January 1981 to 31 December 1985, aid shall also be granted for basic and certified seed produced in Greece and in respect of which a decision is taken pursuant to Article 113 (3) of the 1979 Act of Accession." (1) OJ No L 246, 5.11.1971, p. 1. (2) OJ No L 177, 4.8.1972, p. 1. (3) OJ No L 192, 26.7.1980, p. 4. 2. Footnotes (3), (4) and (5) shall be replaced by the following: " (3) OJ No 125, 11.7.1966, p. 2298/66. (4) OJ No 125, 11.7.1966, p. 2309/66. (5) OJ No L 169, 10.7.1969, p. 3. " Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1981. For the Council The President D.F. van der MEI